DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim recites an apparatus which is of a materially different design than the apparatus of the originally presented claims 1 and 12.  Claim 21 includes the limitation regarding an indentation that functions as a pour spout while omitting the limitation regarding the fan being “positioned at an upward angle” of the originally presented claims.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 20 is objected to because of the following informalities:  the claim depends on cancelled claim 19 and will be interpreted as depending on claim 12 for the purposes of examination.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed apparatus is intended to disinfect areas not inhabited by humans or animals while the prior art apparatus of Aoyagi is intended for use in areas occupied by humans.  Thus, the claimed apparatus has a completely different function.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  Therefore, the intent of the claimed invention to be used in unoccupied areas does not distinguish over the prior art, and it is further noted that the claims are not limited to such an intended use.  It is further noted that the prior art rejection has been modified such that Bryson is the primary reference. 
Applicant argues that the claimed structure for dispensing air at an upward angle cannot be deemed to be an obvious design choice as an upward angle is required for circulating chlorine dioxide which is heavier than air.  The Examiner respectfully disagrees but the argument is moot as the prior art rejection now relies on Bryson as the primary reference.  Bryson discloses the claimed arrangement of the fan.
Applicant argues that Aoyagi does not disclose a fan which is “adjacent” to an opening in the front of the housing as “adjacent” means “next to or adjoining something.”  The Examiner respectfully disagrees but the argument is moot as the prior art rejection now relies on Bryson as the primary reference.  Bryson discloses the claimed arrangement of the fan.
Applicant argues that the prior art does not disclose or suggest any rearrangement of the air inlet needing to occur to accommodate different arrangements of the Aoyagi system.  The Examiner 
Applicant argues that it would not have been obvious to one of ordinary skill to have formed a connection to an air duct to have a circular crimped shape and to then use the crimped portions of the air duct as a pour spout or drain.  Applicant further argues that crimped portions would not function the same as a pour spout because the crimped portions would not allow for directed flow of liquid and would instead result in the flow of liquid in many different directions.  The Examiner has fully considered the argument but has not found it to be persuasive.  It is noted that the claims are directed to a device.  Therefore, the Examiner does not have to show that it would have been obvious to have used the indentation that can function as a pour spout for pouring liquid from the housing, but rather that the indentation structure is capable of being used as a pour spout.  As a crimped end of tubing includes indentations, and there would be no reason as to why liquid would be unable to be poured from the indentations formed by the crimping, it is viewed that the limitation of “an indentation that functions as a pour spout that allows for directed flow of liquid from an interior of the housing” is met by a crimped tube as each individual crimp would be capable of directing the flow of liquid from an interior of the housing.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  It is viewed that Applicant has not provided objective evidence to the contrary.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson et al. (US 5,328,646; hereinafter “Bryson”) in view of Aoyagi (US 6363734) and Martens et al. (US 4583686; hereinafter “Martens”).
In regard to claims 1-8 and 12-17, Bryson discloses an air flow control system with a replaceable cartridge for dispensing a vapor from a liquid stored in the canister.  The system includes a flow-through 
Bryson is silent in regard to at least one removable tray having a plurality of compartments contained therein capable of retaining one or more chemicals for generating chlorine dioxide.
Aoyagi discloses a housing (outer walls of system 1) having a front with two openings (defined by grill 28 and air inlet 20) therethrough and a back of the housing (opposite side of housing as depicted in Figure 1) to create an air channel from the front of the housing to the back of the housing and back to the front of the housing (see arrows in Figure 1); at least one removable cartridge (detachable container 12 which can be in form of a cartridge) contained within the interior chamber containing at least one chemical for generating chlorine dioxide (“stabilized chlorine dioxide solution”; col. 2, lines 26-27); a fan 26 in communication with the air channel located adjacent to the top opening (defined by grill 28) in the front of the housing interior chamber and positioned at an upward angle to create an upward flow of treated air relative to the air channel within the interior chamber of the housing (fan outputs treated air in an upward flow relative to the interior chamber and is located adjacent to the front opening); and at 
Martens discloses a package 10 for dispensing volatile liquids.  The package is in the form of a tray which has a plurality of compartments (cover member 24 having cross members 26 which form openings 28) contained therein wherein the compartments are suspended above a bottom of the tray and each of the plurality of compartments have an open top and an open bottom (see Figures 1 and 2).  The package further comprises an open area (enclosure 12 for volatile liquid 20) that is separate from the plurality of compartments and is larger than each individual compartment.  The package further comprises a lid (film 16) and a handle (gripping end 40 of leader 34).  Martens teaches that the package can be used for dispensing volatile air-treating compositions, such as insecticides.  See Figures 1-4 and col. 3, line 18 through col. 4, line 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the chemical container cartridge of Aoyagi for the cartridge of Bryson for the purpose of dispensing chlorine dioxide gas from the device to deliver a deodorization effect.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  It would have further been obvious to one of ordinary skill in the art to have provided the cartridge of the combined device in the form of the package disclosed by Martens for the purpose of using a disposable container which includes structure to prevent vapor from being dispensed prior to opening and use.  
In regard to claims 9 and 18, Bryson is silent in regard to a handle on the top of the housing.  
It is viewed to be within the ambit of one of ordinary skill in the art to have added a handle to the top of the housing of the system for the purpose of allowing for transportation of the apparatus without the creation of any new or unexpected result.  The change in form or shape, without any new or In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson in view of Aoyagi, Martens and Meserole (US 4,099,747).
Bryson does not explicitly disclose wherein the opening in the front of the housing includes an indentation that functions as a pour spout.  
Aoyagi discloses that the apparatus can be connected to an air duct and that the system can be a central air conditioner which is necessarily connected to ductwork.  See col. 2, lines 49-52 and col. 5, lines 28-32.  
Meserole discloses circular air ducts which have male connectors (portion 12) having indentations (ribs 16 which are crimped) which enable connection to a female connector of another piece of ductwork by reducing the dimensions of the ductwork.  See Figure 1 and col. 2, lines 13-34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the male connector portion of the ductwork of Meserole for the air outlet of the above combined invention for the purpose of providing an air outlet with a shape that allows for connection to air ductwork as necessary for a central air conditioner such that the deodorizing or sterilizing chlorine gas can be directly administered to the interior of the ductwork.  Further, it is viewed that the crimping of the connector portion is analogous to the claimed indentation and would be capable of functioning as a pour spout which allows for a directed flow of liquid.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-23 of copending Application No. 15/612948. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encapsulated by the subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774